                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JONATHAN CAMMON,                                                      Case No. 3:18-cv-01551-SB

                      Plaintiff,                                       ORDER OF DISMISSAL
       V.

CLACKAMAS COUNTY,

                      Defendant.


HERNANDEZ, District Judge:

       Plaintiff, a former inmate at the Clackamas County Jail, brings this civil rights action

against Clackamas County. The Court grants Plaintiffs Application to Proceed In Forma

Pauperis (ECF No. 1). However, for the reasons set forth below, this Court dismisses Plaintiffs

Complaint (ECF No. 2) for failure to comply with Fed. R. Civ. P. 8(a) and lO(a) & (b).

                                         DISCUSSION

       Plaintiff alleges in narrative form that he was subjected to an unlawful arrest, an

unreasonable search and seizure, and unconstitutional conditions of confinement while confined at

the Clackamas County Jail. Additionally, Plaintiff alleges that he has been subjected to

unreasonable terms of probation, untimely extradition, over-confinement, the revocation of his

Page 1 - ORDER OF DISMISSAL
probation and post-prison supervision without due process, double jeopardy, and unreasonable

urinalysis testing. Finally, Plaintiff alleges that his conviction is the result of an unknowing and

involuntary guilty plea. Plaintiff seeks compensatory damages, injunctive relief, and an order

"expunging" his "initial charges." Plaintiff does not allege when his constitutional rights were

violated or whether he has exhausted his available state remedies with respect to the challenged

conviction and/or the revocation of his probation or post-prison supervision.

       Pursuant to Rule 8(a), a complaint must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief." A claim for relief"is the aggregate of operative facts

which give rise to a right enforceable in the courts." Bautista v. Los Angeles Cty., 216 F.3d 837,

840 (9th Cir. 2000). If the factual elements of a claim are scattered throughout the complaint and

not organized into a short and plain statement, dismissal for failure to satisfy Rule 8(a) is proper.

McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1986). Rule l0(b), in turn, requires a plaintiff to

state his claims "in numbered paragraphs, each limited as far as practicable to a single set of

circumstances."

        Plaintiffs Complaint contains no claims for relief and instead is a narrative of events over

an unspecified period of time. It does not clarify who Plaintiff is suing and for what wrongs.

Accordingly, the Court dismisses Plaintiffs Complaint for failure to comply with Fed. R. Civ. P.

8(a) and l0(b). Plaintiff may file an Amended Complaint within thirty days of the date of this

Order which complies with the following directives. Plaintiff shall include a caption listing the

Court's name, case number 3:18-cv-01551-SB, and the title "Amended Complaint." See Fed. R.

Civ. P. l0(a). Plaintiff shall list himself as the Plaintiff and include the names of all individuals and

entities he seeks to name as Defendants. See id. Plaintiff shall set forth separate claims for relief

alleging facts giving rise to a reasonable inference that the named Defendants violated his

Page 2 - ORDER OF DISMISSAL
constitutional rights. See Taylor v. List, 880 F .2d 1040, 1045 (9th Cir. 1989) (holding that liability

under 42 U.S.C. § 1983 arises only upon a showing of personal participation by the defendant).

       If Plaintiff seeks to obtain relief pursuant to 42 U.S.C. § 1983 against Clackamas County,

he must allege facts giving rise to a reasonable inference that (1) the county had a policy, custom,

or widespread practice that was the moving force behind the violation of his constitutional rights;

(2) the county failed to properly train its officers and the failure to train amounts to deliberate

indifference to Plaintiffs rights; or (3) the individual who violated Plaintiffs constitutional rights

had final policy-making authority or ratified a subordinate's unconstitutional decision or action

and the basis for it. Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 802-03 (9th Cir. 2018).

        Plaintiff is advised that if he seeks to challenge the legality of a conviction for which he

currently is serving a term of probation or post-prison supervision, he must file a habeas corpus

petition after exhausting his available state remedies. See 28 U.S.C. § 2254. Further, Plaintiff

cannot bring a cause of action that implicates the legality of a conviction that has not been reversed

or overturned. Heckv. Humphrey, 512 U.S. 477, 486-87 (1994).

                                          CONCLUSION

        The Court grants Plaintiffs Application to Proceed In Forma Pauperis (ECF No. 1), and

dismisses Plaintiffs Complaint (ECF No. 2) for failure to comply with Fed. R. Civ. P. 8(a) and

IO(a) & (b). Plaintiff shall file an Amended Complaint, within thirty days of the date of this Order,

curing the deficiencies set forth above. The failure to do so shall result in the dismissal of this

proceeding.

Ill

Ill

Ill

Page 3 - ORDER OF DISMISSAL
     The Clerk of the Court is directed to send Plaintiff a form prisoner civil rights complaint.

     IT IS SO ORDERED.

     DATED this _Th_ day of November, 2018.




                                                ~~EUnited States District Judge




Page 4 - ORDER OF DISMISSAL
